Citation Nr: 1700857	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  06-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. §1151 for a left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from December 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran had a local hearing before an RO hearing officer in October 2006.  A transcript of that proceeding has been associated with the claims file.

In an April 2012 decision the Board denied the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. §1151 for a left shoulder disability.  However, an October 2012 United States Court of Appeals for Veterans Claims (Court) decision, based on an October 2012 Joint Motion for Remand, vacated and remanded this decision for further development. 

In June 2013 the Board remanded the issue for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim of entitlement to compensation under the provisions of 38 U.S.C.A. §1151 for a left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis.

As noted above, in conjunction with the October 2012 Joint Motion for Remand instructions, the Board remanded this matter in June 2013 for further development.  

The June 2013 remand noted that a remand was necessary in order to attempt to obtain identified quality assurance documents from the Veterans Health Administration (VHA) related to the Veteran's left shoulder during surgery (an ERCP procedure) at a VA medical facility in June 2004.  The Board noted that while the April 2012 Board decision indicated that the quality assurance records would be considered confidential with limited access under 38 U.S.C.A. § 5705, the Joint Motion for Remand determined that the quality assurance records were not categorically privileged and therefore an attempt had to be made to request identified quality assurance documents from the VHA.  

Per the June 2013 remand directives, the RO in a March 2014 letter sent after the Veteran identified the quality assurance records that he requested the RO to obtain,   notified the Louisville VA Medical Center that it needed to be provided with copies of the Veteran's surgical records, clinical records, or other treatment records related to the surgery in addition to copies of quality assurance records from the Lexington VA Medical Center to include VA Form 10-2633 and VA Form 10-0139B.

While the Lexington VA Medical Center subsequently provided VA treatment records related to the Veteran's left shoulder surgery, no copies of quality assurance records from the Lexington VA Medical Center to include VA Form 10-2633 and VA Form 10-0139B have been added to the Veteran's claims file.  The Supplemental Statement of the Case dated in May 2015 contains a notation explaining that quality assurance documents could not be located either in the electronic or hard copy records.  However, as will be discussed below, that notation does not appear to be based on the VA Medical Center having reported them as unavailable, but rather on a statement made by a VA examiner who was providing a medical opinion in April 2015.

Notably, in its June 2013 remand instructions, the Board specifically noted that "if the VHA declines to provide those records, on the basis that they either are unavailable or that they are confidential and privileged, a specific notation to that effect in the record should be made".

As a result, there has not been compliance with the Board's June 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also notes that per the June 2013 Board remand instructions, the Veteran underwent a VA examination in April 2015.  As alluded to above, the examiner indicated that "the quality assurance documents discussed in the Remand Order could not be located either in the electronic or hard-copy records".  The examiner also opined that it was not possible to provide an opinion without resorting to mere speculation about whether the Veteran had any further disability that resulted from the June 2004 surgery.  Regarding whether there was negligence on part of the VA, the examiner again indicated that it was not possible to provide an opinion without resorting to mere speculation while noting that the unavailable quality assurance documents would presumably contain more information regarding the events during the June 2004 procedure.  The examiner did indicate that the Veteran's left shoulder disability had not resolved and that the adverse event was foreseeable.

Notably, in a February 2016 correspondence, the Veteran's representative noted that in a November 2013 letter, the Veteran specifically requested the RO to obtain quality assurance records from the Lexington VA Medical Center to include VA Form 10-2633, VA Form 10-0139B and any other incident forms or notes related to the Veteran's surgery and the incident during his surgery.  The Veteran's representative indicated that while this request was made, the records had not been obtained and were not available to the April 2015 VA examiner.  As a result, the Veteran's representative argued that the RO was not compliant with the June 2013 Board remand instructions and that the April 2015 VA examination was inadequate.

In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his claim. 

Thus, the issue of entitlement to compensation under the provisions of 38 U.S.C.A. §1151 for a left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis is once again being remanded to ensure compliance with the June 2013 remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the VHA and request all identified quality assurance records, including any quality assurance records to include the previously requested VA Form 10-2366, VA Form 2633 and VA Form 10-0139B.  If the VHA declines to provide those records, on the basis that they either are unavailable or that they are confidential and privileged, a specific notation to that effect in the record should be made.

2.  If, and only if, the records sought are received, provide the claims file to an appropriate health care specialist to determine whether the Veteran has any further disability that is the result of VA treatment, specifically as a result of June 2004 surgery during which he was allegedly inadequately sedated.

Following a review of the claims file to include the newly received quality assurance records, the examiner should provide an opinion regarding (1) the exact nature and pathology of any left shoulder disability; if found to have resolved, please note when such condition resolved (2) whether any such left shoulder disability was caused by VA medical care, and, if so, (3) whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in rendering such care proximately caused the Veteran's left shoulder disability; and, in the alternative (i.e., regardless of carelessness, negligence, etc.), please address whether any additional left shoulder disability was due to an event not reasonably foreseeable.

It would be helpful if the VA examiner would answer the above questions (2) and (3) in terms of whether it is "at least as likely as not" (i.e., to at least a 50-50 degree of probability).  A discussio10n of the complete rationale for all opinions expressed, to include discussion of relevant evidence, should be included in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




